Citation Nr: 1456634	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-23 950	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to service connection for psoriatic arthritis has also been raised by the record, but has not been adjudicated by the AOJ.  The issue is discussed in the REMAND.


FINDINGS OF FACT

The Veteran's pes planus manifests as a pronounced bilateral foot disability with evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.21, 4.71a, Diagnostic Code 5276 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pes planus is rated under Diagnostic Code 5276.  Under that code a 30 percent rating for bilateral pes planus requires a severe foot disability with "objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities."  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 50 percent rating for bilateral pes planus requires a pronounced foot disability due to "marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances."  Id.

A December 2008 VA examiner noted the Veteran's pes planus resulted in marked pronation bilaterally with inward bowing of the Achilles non-weight bearing and marked displacement of the Achilles weight-bearing.  The examiner further noted objective evidence of tenderness and pain in the feet bilaterally with spasms in the right foot upon manipulation.  There is also evidence orthopedic shoes and appliances do not improve the Veteran's condition.  At least five VA podiatrists have recommended triple arthrodesis surgery after their efforts to address the Veteran's condition through orthopedic devices have proven ineffective.  

The Veteran's disability picture more closely approximates the criteria for a 50 percent rating under Diagnostic Code 5276, which is the highest schedular rating available for the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether referral for consideration of an extraschedular rating is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the symptoms of the Veteran's bilateral pes planus.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

An increased rating of 50 percent for bilateral pes planus is granted.


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As noted above, the issue of entitlement to service connection for psoriatic arthritis has been raised by the record, but it has not been adjudicated by the AOJ.  This issue is inextricably intertwined with the TDIU claim, as a grant of service connection could affect the Veteran's potential entitlement to schedular TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the service-connection issue must be adjudicated prior to deciding the TDIU issue. 

Furthermore, VA has not provided the Veteran an examination with respect to his TDIU claim.  It also appears VA has not obtained relevant SSA records, as the Veteran has clearly indicated he has been receiving SSA disability benefits since 1991.  The Board acknowledges the isolated attempt by the RO to obtain the SSA records in April 2009, but finds additional efforts to obtain the records are necessary in light of the clarity of the Veteran's statements regarding his receipt of SSA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.

2.  Adjudicate the issue of entitlement to service connection for psoriatic arthritis.  Do not certify this issue to the Board unless an appeal is perfected.

3.  Schedule the Veteran for examination to determine whether it is it at least as likely as not (50 percent probability or more) that the service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background  The examiner should provide reasons for the opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


